DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10 and 12-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Alexander (US Pub. No. 2011/0221168).
	As per claim 1, Alexander leaches a vehicle trailer (the foldable trailer 101 - Fig. 1-15c; para (0034)), comprising: a base having a set of base panels, each base panel of the set of base panels hingedly connected to an adjacent base panel of the set of base panels, the base configured to be coupled to a vehicle (the trailer 101 has base with the sections 301,401, 501 having base panels 305,403,505 are connected by hinges and the base is connected to a vehicle via the hitch 202 - Fig. 1-15c; para [0037]-[00401); and a trailer positioning assembly configured to be coupled to the vehicle and coupled to at least one base panel of the set of base panels, the trailer positioning assembly configured to position the base between a first, expanded position relative to the vehicle, and a second, compacted position relative to the vehicle while the vehicle trailer is coupled to the vehicle (the hydraulic power unit 417 is connected to hydraulic cylinders 312,419 and lift arm 514 to form the trailer positioning assembly and is capable of being coupled to the vehicle via the frame 201 and hitch 202 and to the base assembly 301, 401, 501 and is capable of moving the base to an expanded position, Fig. 1, or to a compacted position relative to the vehicle, Fig. 2 and that can be while attached to the vehicle see para [0045] - Fig. 1-15c; para [0044)­(0051], [0057)-(00731).
	As per claim 2, Alexander teaches the vehicle trailer of claim 1, and further teaches further comprising a trailer attachment assembly disposed between the base and the trailer positioning assembly, the trailer attachment assembly configured to provide rotation of the base within a vertical plane relative to the trailer positioning assembly (the frame 201 is horizontally positioned between the base sections 301, 401, 501 and the hydraulic assembly below the frame 201 and the ball-hitch receiver 202 allows for the attachment to a vehicle and for rotation about the ball of the vehicle in a vertical plane - Fig. 1-15c; para [0045]).
	As per claim 3, Alexander teaches the vehicle trailer of claim 1, and further teaches further comprising a set of wheels rotatably coupled to the base (the wheel assembly 404 is rotatably connected to the base sections 401 - Fig. 1-15c; para [0034]).
	As per claim 4, Alexander teaches the vehicle trailer of claim 1, and further teaches wherein the base further comprises a set of locking elements, each locking element of the set of locking elements disposed between adjacent panels of the set of panels (the sections 301, 401, 501 may be locked together with locking mechanisms, not shown, see para [00411]).
As per claim 5, Alexander teaches the vehicle trailer of claim 1, and further teaches further comprising a first set of side panels hingedly coupled to the base, the first set of side panels comprising a first side panel disposed at a first end of the base and a second side panel disposed at an opposing second end of the base (the side panels 504 are at one end hingledly connected to the base portion 501 and the side panels 304 are connected to the base portion 301 at the other end hingedly - Fig. 1-15c; para [0037]).
As per claim 6, Alexander teaches the vehicle trailer of claim 5, and further teaches further comprising a second set of side panels hingedly coupled to the base, the second set of side panels comprising a first set of subpanels disposed along a first side of the base and a second set of subpanels disposed along a second side of the base, each panel of the first set of subpanels hingedly coupled to an adjacent subpanel of the first set of subpanels, and each panel of the second set of subpanels hingedly coupled to an adjacent subpanel of the second set of subpanels (the sides panels 302, 402, and 502 are both hingedly connected to each and to the respective base sections and are coupled hingedly to the side panels 304 and 504 - Fig. 1-15c; para [0037]).
As per claim 8, Alexander teaches the vehicle trailer of claim 1, and further teaches further comprising a first set of side panels removably coupled to the base, the first set of side panels comprising a first side panel disposed at a first end of the base and a second side panel disposed at an opposing second end of the base (the side panels 504 are at one end hingledly and the side panels 304 are connected to the base portion 301 at the other end and the side panels may be removed see para [0037] - Fig. 1-15c; para [00371]).
As per claim 10, Alexander teaches the vehicle trailer of claim 8, and further teaches further comprising a second set of side panels removably coupled to the base, the second set of side panels comprising a first set of subpanels disposed along a first side of the base and a second set of subpanels disposed along a second side of the base (the sides panels 302, 402, and 502 are both connected to each and to the respective base sections and are capable of being removed see para [0037] - Fig. 1-15c; para [0037]).
As per claim 12, Alexander teaches the vehicle trailer of claim 10, and further teaches further comprising a panel interlocking system having a set of panel interlocking mechanisms, each panel interlocking mechanism configured to secure at least one of adjacent subpanels of the first set of subpanels, adjacent subpanels of the second set of subpanels, subpanels of the first and second set subpanels to the adjacent first side panel, and subpanels of the first and second set subpanels to the adjacent second side panel (the sides panels 302,402, and 502 are both hingedly connected to each and are coupled hingedly to the side panels 304 and 504 - Fig. 1-15c; para [0037]).
As per claim 13, Alexander teaches a transportation system (the foldable trailer 101 - Fig. 1-15c; para [0034]), comprising: a vehicle (a vehicle, not shown, para [0034] tows the trailer 101 - Fig. 1-15c; para [0034]); and a vehicle trailer coupled to the vehicle (the foldable trailer 101 - Fig. 1-15c; para [0034]), the vehicle trailer comprising: a base coupled to the vehicle, the base having a set of base panels, each base panel of the set of base panels hingedly connected to an adjacent base panel of the set of base panels (the trailer 101 has base with the sections 301, 401, 501 having base panels 305, 403, 505 are connected by hinges and the base is connected to a vehicle via the hitch 202 - Fig. 1-15c; para [0037]-[0040]), and a trailer positioning assembly coupled to the vehicle and coupled to at least one base panel of the set of base panels, the trailer positioning assembly configured to position the base between a first, expanded position relative to the vehicle, and a second, compacted position relative to the vehicle while the vehicle trailer is coupled to the vehicle (the hydraulic power unit 417 is connected to hydraulic cylinders 312,419 and lift arm 514 to form the trailer positioning assembly and is capable of being coupled to the vehicle via the frame 201 and hitch 202 and to the base assembly 301,401, 501 and is capable of moving the base to an expanded position, Fig. 1, or to a compacted position relative to the vehicle, Fig. 2 and that can be while attached to the vehicle see para (0045] - Fig. 1-15c; para [0044]-[0051], (0057]­[0073]).
As per claim 14, Alexander teaches the transportation system of claim 13, and further teaches further comprising a trailer attachment assembly disposed between the base and the trailer positioning assembly, the trailer attachment assembly configured to provide rotation of the base within a vertical plane relative to the trailer positioning assembly (the frame 201 is horizontally positioned between the base sections 301, 401, 501 and the hydraulic assembly below the frame 201 and the ball-hitch receiver 202 allows for the attachment to a vehicle and for rotation about the ball of the vehicle in a vertical plane - Fig. 1-15c; para (0045]). 
As per claim 15, Alexander teaches the transportation system of claim 13, and further teaches wherein the base further comprises a set of locking elements, each locking element of the set of locking elements disposed between adjacent panels of the set of panels (the sections 301,401,501 may be locked together with locking mechanisms, not shown, see para [0041]). 
As per claim 16, Alexander teaches the transportation system of claim 13, and further teaches further comprising a first set of side panels hingedly coupled to the base, the first set of side panels comprising a first side panel disposed at a first end of the base and a second side panel disposed at an opposing second end of the base (the side panels 504 are at one end hingledly connected to the base portion 501 and the side panels 304 are connected to the base portion 301 at the other end hingedly- Fig. 1-15c; para (0037]). 
As per claim 17, Alexander teaches the transportation system of claim 16, and further teaches further comprising a second set of side panels hingedly coupled to the base, the second set of side panels comprising a first set of subpanels disposed along a first side of the base and a second set of subpanels disposed along a second side of the base, each panel of the first set of subpanels hingedly coupled to an adjacent subpanel of the first set of subpanels, and each panel of the second set of subpanels hingedly coupled to an adjacent subpanel of the second set of subpanels (the sides panels 302, 402, and 502 are both hingedly connected to each and to the respective base sections and are coupled hingedly to the side panels 304 and 504 - Fig. 1-15c; para (0037]). 
As per claim 18, Alexander teaches the transportation system of claim 13, and further teaches further comprising a first set of side panels removeably coupled to the base, the first set of side panels comprising a first side panel disposed at a first end of the base and a second side panel disposed at an opposing second end of the base (the side panels 504 are at one end hingledly and the side panels 304 are connected to the base portion 301 at the other end and the side panels may be removed see para [0037) - Fig. 1-15c; para [0037]). 
As per claim 19, Alexander teaches the transportation system of claim 18, and further teaches further comprising a second set of side panels removeably coupled to the base, the second set of side panels comprising a first set of subpanels disposed along a first side of the base and a second set of subpanels disposed along a second side of the base (the sides panels 302, 402, and 502 are both connected to each and to the respective base sections and are capable of being removed see para [0037] - Fig. 1-15c; para [0037]). 
As per claim 20, Alexander teaches the transportation system of claim 19, and further teaches further comprising a panel interlocking system having a set of panel interlocking mechanisms, each panel interlocking mechanism configured to secure at least one of adjacent subpanels of the first set of subpanels, adjacent subpanels of the second set of subpanels, subpanels of the first and second set subpanels to the adjacent first side panel, and subpanels of the first and second set subpanels to the adjacent second side panel (the sides panels 302,402, and 502 are both hingedly connected to each and are coupled hingedly to the side panels 304 and 504 - Fig. 1-15c; para [0037]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander.
As per claim 7, Alexander teaches the vehicle trailer of claim 6, but does not specifically teach wherein: the first set of subpanels comprises a number of subpanels which correspond to a number of base panels associated with the base; and the second set of subpanels comprises a number of subpanels which correspond to the number of base panels associated with the base. However, routine experimentation, design choices, and duplication of parts are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the trailer such that the first set of subpanels comprises a number of subpanels which correspond to a number of base panels associated with the base, and the second set of subpanels comprises a number of subpanels which correspond to the number of base panels associated with the base, thereby allowing for the panels to match up when folded together. 
As per claim 9, Alexander teaches the vehicle trailer of claim 8, and further teaches wherein the base further comprises a set of locking elements, each locking element of the set of locking elements disposed between adjacent panels of the set of panels (the sections 301, 401, 501 may be locked together with locking mechanisms, not shown, see para (0041]}, but does not specifically teach wherein: the first side panel comprises a first side panel locking mechanism configured to secure the first side panel to the first end of the base; and the second side panel comprises a second side panel locking mechanism configured to secure the second side panel to the second end of the base. However, routine experimentation, design choices, rearrangement of parts, and duplication of parts are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include locking mechanisms to the side panels to attach the side panels to the base, thereby making it easier to remove the side panels. 
As per claim 11, Alexander teaches the vehicle trailer of claim 10, and further teaches wherein the base further comprises a set of locking elements, each locking element of the set of locking elements disposed between adjacent panels of the set of panels (the sections 301, 401, 501 may be locked together with locking mechanisms, not shown, see para (0041)), but does not specifically teach wherein: each subpanel of the first set of subpanels comprises a first subpanel locking mechanism configured to secure the subpanel to the first side of the base; and each subpanel of the second set of subpanels comprises a second subpanel locking mechanism configured to secure the subpanel to the second side of the base. However, routine experimentation, design choices, rearrangement of parts, and duplication of parts are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include locking mechanisms to the side panels to attach the side panels to the base, thereby making it easier to remove the side panels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose folding trailers and similar structures that illustrate aspects of the claimed invention and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618